            Case 1:21-mj-00035-ZMF Document 6 Filed 01/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :        Case No: 21-MJ-00035
                                               :
                 v.                            :
                                               :
JENNY LOUISE CUDD and                          :
ELIEL ROSA,                                    :
                                               :
                 Defendants.                   :

                                              ORDER

          Upon consideration of Government’s Motion to Unseal Case, and the entire record

herein, it is this 21st day of January, 2021, hereby,

          ORDERED that the affidavit in support of criminal complaint and other related

warrants, files, and records in this case be unsealed, and that this case be entered on the public

docket.


       SO ORDERED.                                                       Digitally signed by
                                                                         G. Michael Harvey
                                                                         Date: 2021.01.21
Date: January 21, 2021                                                   09:05:26 -05'00'
                                                        ___________________________________
                                                        G. MICHAEL HARVEY
                                                        UNITED STATES MAGISTRATE JUDGE
